Citation Nr: 1448854	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred from May 12, 2010, until May 19, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This matter came before the Board of Veterans' Appeals (Board) from a decision in in November 2010 of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which authorized reimbursement for medical expenses incurred from emergency treatment at a private hospitalization for service-connected heart disease from admission on May 10, 2010, through May 11, 2010, but denied reimbursement from May 12, to 19, 2010.   

The Veteran testified at a hearing before the undersigned sitting at the Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except a transcript of the travel Board hearing in June 2013.  

The Board notes that the Veteran was service-connected for a sensorineural hearing loss in the left ear but a November 2003 rating decision granted service connection for sensorineural hearing loss in the right ear.  Thus, he is service-connected for a bilateral sensorineural hearing loss.  Although service connection for hearing loss in the right ear was never severed, a November 2003 rating decision indicated that he was service-connected for hearing loss only in the "left" ear.  This matter is drawn to the attention of the appropriate rating authority for corrective action.  


FINDINGS OF FACT

The Veteran received prior authorization from VA to receive treatment at a non-VA hospital, Flagler Hospital, on May 10, 2010.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred from May 12 to 19, 2010, at Flagler Hospital have been met.  38 U.S.C.A § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Statement of the Case (SOC) states that the Board had no jurisdiction to make medical determinations, the fact is that the Board does have jurisdiction in this case because "[e]xamples of the issues over which the Board has jurisdiction include ... Payment or reimbursement for unauthorized medical expenses (38 U.S.C. 1728."  See 38 C.F.R. § 20.101(15).  

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA is obligated to inform a claimant of what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a Supplemental Statement of the Case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

It was only following the initial denial of the claim for reimbursement in November 2010 and after the issuance of the February 14, 2011, SOC that the Veteran was provided with notice of how to substantiate his claim for reimbursement, i.e., by VA letter of February 17, 2011.  Thus, the Veteran has not been afforded such pre-adjudication notice inasmuch as following the SOC in February 2011, no SSOC was issued in this case.  Stated simply, the claim was adjudicated prior to any VCAA notification.   

Nevertheless, this case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2013).  For this reason, the provisions of the VCAA do not apply. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary. 

Background

In pertinent part, the Veteran is service-connected for arteriosclerotic heart disease, due to service-connected diabetes mellitus type II, which has been rated 60 percent disabling since September 30, 2002.  

The Veteran was hospitalized at the Flagler Hospital, in St. Augustine, Florida, on May 10, 2010.  During hospitalization, and after a catheterization, he underwent a triple coronary artery bypass graft (CABG), and was eventually discharged on May 19, 2010.  

The Veteran testified at the travel Board hearing that he had begun having chest discomfort and, so, scheduled an appointment with a VA cardiovascular specialist.  On his way to this VA appointment, on May 10, 2010, he called to confirm the appointment and was told that the physician had cancelled all appointments for that day, at which time he explained that he was having  increasing chest pain and would call his VA primary care provider.  Upon calling his VA primary care provider he was told to go to the nearest emergency room.  He then went to the Flagler Hospital and upon examination he was scheduled for a catheterization.  He informed the private treating personnel that he was a Veteran and should be transported to a VA facility.  However, he was told that his condition was too serious.  He then underwent a triple CABG on May 12, 2010.  

The Veteran further testified that he had informed the private treating personnel at Flagler Hospital, prior to and after the triple CABG, that he was a Veteran and should be transferred to a VA facility.  However, VA had purportedly obtained a medical opinion that the Veteran was sufficiently stable to be transferred on May 12, 2010.  However, as this was the day of his triple CABG, he had not felt that he was ready to be transferred at that time.  The Veteran's service representative indicated that all relevant private medical records were on file.  

The Board notes that a VA clinical record dated May 10, 2010, reflects that the Veteran was en-route to a cardiology appointment in Jacksonville, Florida, when he was notified that his appointment was cancelled due to the physician's absence.  He described having chest pain and discomfort which was increasing in nature, especially when walking approximately 100 feet.  He had accompanying shortness of breath (SOB) and stated that he "just can't wait any longer."  He was strongly advised to seek emergent care at either a local hospital or if he could tolerate transportation, to the Gainesville, VAMC.  He was given a non-VA admission number and he stated he would seek care at a local emergency room at the Flagler Hospital.  

Records of the Flagler Hospital show that the Veteran was admitted on May 10, 2010, with a 1-week history of increasing chest pressure on exertion.  He had had stents placed by VA in 2002, 2003, and 2004.  On May 12, 2010, cardiac catheterization was done and he underwent a 3-vessel CABG on May 14, 2010.  

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54. Whether treatment was authorized is a factual, not a medical, determination. Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

Analysis

In the SOC it was found that the Veteran had been stabilized on May 12, 2010, and payment beyond that stabilization date was not in order.  The rationale was that as of that date he could have been transferred to a VA medical facility, thus reimbursement was made only to the point when he reached medical stability.  It was stated that: 

A fee services clinician has reviewed the medical records which showed the veteran [sic] had a history of chest pain for 1 week.  After an initial emergency room evaluation workup and rule out of acute MI [myocardial infarction] the veteran could have safely been transferred to the closest VA hospital for continued evaluation and treatment.  Therefore payment for May 12, 2010 through May 19, 2010 has been denied.  

On file is a report of a physician, dated February 14, 2011, which is the "second medical review."  It was noted that the reimbursement claim was originally allowed for only 1 day.  After a review of records, the physician reported that he or she (the signature being essentially illegible) agreed with the "one day."  It was reported that the Veteran had had "chest pain for a week after ER eval transfer could have been arranged."  

The SOC states that a "fee services clinician has reviewed the medical records" and, the Board notes that the February 14, 2011, medical report indicates that it was a "second medical review."  However, no report of any first medical review is on file.  

Significantly, in claims for reimbursement VA regulations require that a "VA clinician" determine when a medical emergency has ended.  See Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  In other words, the governing regulation, 38 C.F.R. § 17.121(a), requires that the medical opinion be rendered by a "VA clinician" and not simply by a fee basis clinician or physician as was done in this case.  See generally Bellezza, Id. (discussing the validity of the regulatory requirement that the medical opinion be rendered by VA medical personnel).  

38 C.F.R. § 17.121(a) provides, in pertinent part, that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  It further states that: 

VA considers than an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: 

(1)  Could have been transferred from the non-VA facility to a VA medical center ... or; 
(2) Could have reported to a VA medical center... for continuation of treatment.  

38 C.F.R. § 17.121(a).  

Thus, under 38 C.F.R. § 17.121(a), the Board is obligated to make a factual determination as to whether a VA clinician exercised "sound medical judgment" in arriving at the decision of when a medical emergency ended.  Bellezza, 16 Vet. App. at 149.  In reaching this determination the Board must ensure that the opinion accounts for any evidence which might lead to a different conclusion and the Board is not required: 

... to blindly rubber-stamp the VA physician's decision as 'conclusive', but rather ... to ensure that the VA physician's determination as to the ending point of the medical emergency considered [any] private physicians' opinions and records.  As used in section 17.121, 'sound medical judgment' would seem to require, at a minimum, that the VA physician making the determination examine and account for [all other] medical opinions and records of the attending non-VA physicians.  

Bellezza, at 149.  

In this case, the report of the first medical review is not part of the appellate record and the second medical review was not by a "VA clinician."  Additionally, despite the noncompliance with mandatory pre-adjudication VCAA notice, the essential matter is not when the Veteran was sufficiently stabilized for purpose of transfer to a VA facility but whether he was given prior authorization for treatment at a non-VA facility.  In this regard, 38 C.F.R. § 17.121(a) addresses the matter of costs incurred beyond the end of a medical emergency when a patient is sufficiently stabilized for transfer to a VA facility in those cases where payment was not authorized in advance.  

Here, it is undisputed that the treatment was for his service-connected cardiovascular disorder.  Likewise, there can be no real dispute that his need for treatment was due to emergency circumstances.  Similarly, even the VA nurse's note of May 10, 2010, makes it reasonable to conclude not only that the Veteran was in need of emergency treatment at a non-VA facility, the Flagler Hospital, in St. Augustine, Florida, but also that this private facility was the closest non-VA facility available.  The Board observes that that the nearest VA facilities would have been in either Lake City, Florida, or Gainesville, Florida, and each of these was many miles away. 

Here, the Veteran has effectively asserted that he had prior authorization for admission to a non-VA hospital. See 38 C.F.R. § 17.54(a).  This regulation provides that admission to a non-VA facility must be authorized in advance but in case of an emergency authorization will be deemed to a prior authorization if made, even if by telephone, within 72 hours after admission.  38 C.F.R. § 17.54(b) provides that when authorization is made more than 72 hours after admission, authorization for continued care at VA expense shall be effective as of the date of any telephone call constituting an informal application.  Read together, 38 C.F.R. § 17.54(a) and (b) must be construed to mean that the Veteran's telephone call on May 10, 2010, in which he was advised to seek treatment at the nearest non-VA facility for emergency treatment for his  service-connected cardiovascular disease constituted prior authorization.  This is particularly true in light of his having been given a "non-VA admission number."  

Given that the evidence is in relative equipoise and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private, emergency treatment from May 10, 2010, through May 19, 2010.  Accordingly, reimbursement of medical expenses incurred from May 12, 2010, until May 19, 2010, is warranted.  38 C.F.R. §§ 3.102, 17.54.  


ORDER

Reimbursement of medical expenses incurred from May 12, 2010, until May 19, 2010, is granted.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


